PER CURIAM:
John Alan Miller appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miller v. Vocational Rehabilitation Workshop, Inc., No. 2:09-cv-00039-JFA, 2009 WL 482349 (D.S.C. Feb. 25, 2009). We deny Miller’s motion for a stamped copy of his informal brief, his motions to impose sanctions, his motion to compel the South Carolina Department of Vocational Rehabilitation to release documents, his motion for punitive damages, his motion for preparation of a transcript at government expense, his motion for judgment as a matter of law, and his motion to intervene. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.